Citation Nr: 1701618	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for depression with cognitive problems.

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for the residuals of a head injury, to include a traumatic brain injury.

4. Whether VA has received new and material evidence to reopen a service connection for an eye disorder due to cleaning fluid exposure.

5. Whether VA has received new and material evidence to reopen a claim of service connection for bilateral hearing loss.

6. Whether VA has received new and material evidence to reopen a claim of service connection for a respiratory disorder due to asbestos exposure.

7. Whether VA has received new and material evidence to reopen a service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran, via the VA Form 9 VA received in March 2013, restricted his appeal to Issues 1-5 above.  However, the Veteran's representative added Issues 6-7 in its October 2016 Informal Hearing Presentation.  To afford the Veteran the benefit of the doubt, the Board has included Issues 6-7 in his appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA received the Veteran's Form 9 in March 2013.  The Veteran requested a videoconference Board hearing.  VA scheduled the hearing for February 10, 2014.  A February 6, 2014 Report of General Information shows the Veteran notified the RO that "he lives on top of a mountain and he is currently snowed in, and will not be able to attend the hearing."  The Veteran requested VA reschedule the hearing, but it did not.  

Under 38 C.F.R. § 20.704(c), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

Even though the Veteran requested to reschedule the Board videoconference hearing only four days prior to the scheduled February 2014 hearing, the Board finds that the Veteran has demonstrated good cause under 38 C.F.R. § 20.704(c), given the nature of the circumstances.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, the Board will return this case to the RO to reschedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or videoconference hearing for the Veteran, whichever is most expeditious.  Then follow all appropriate appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.
_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




